Case 2:18-bk-23024-BR      Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33         Desc
                            Main Document    Page 1 of 15

 1 DAVID L. NEALE (SBN 141225)
     dln@lnbyb.com
 2 IRV M. GROSS (SBN 53659)
     img@lnbyb.com
 3
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 4 10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067-6200
 5 Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 6
 7 Attorneys for Alleged Involuntary Debtor Vadim Perelman
 8
                           UNITED STATES BANKRUPTCY COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                    LOS ANGELES DIVISION
11
12
     In re                                     )   Case No. 2:18-bk-23024-BR
13                                             )
     VADIM PERELMAN,                           )   Chapter 7
14                                             )
                                               )
                Alleged Involuntary Debtor     )   NOTICE PURSUANT TO RULE
15                                                 1014(b) OF THE FEDERAL RULES OF
                                               )
16                                             )   BANKRUPTCY          PROCEDURE
                                               )   REGARDING COMMENCEMENT OF
17                                             )   VOLUNTARY CHAPTER 11 CASE IN
                                               )   SOUTHERN DISTRICT OF NEW
18                                             )   YORK
                                               )
19                                             )
                                               )
20                                             )   Hearing Date: January 3, 2019
                                               )   Time:         10:00 a.m.
21                                             )   Place:        Courtroom 1668
                                               )                 U.S. Bankruptcy Court
22                                             )
                                               )                 255 E. Temple Street
23                                             )                 Los Angeles, CA 90012
                                               )
24
25           TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

26 JUDGE, AND TO ALL INTERESTED PARTIES:
27           PLEASE TAKE NOTICE that, on December 28, 2018, Vadim Perelman (“Vadim”)

28 commenced a case under Chapter 11 of Title 11, United States Code by filing a voluntary




                                                   1
Case 2:18-bk-23024-BR        Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                Desc
                              Main Document    Page 2 of 15

 1 petition for relief in the Southern District of New York. A true and correct copy of the
 2 voluntary petition that was filed in the Southern District of New York is attached hereto as
 3 Exhibit “A.”
 4          PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 1014(b) of the Federal

 5 Rules of Bankruptcy Procedure, since the pending involuntary case against Vadim and the
 6 voluntary case commenced by Vadim involve the same debtor, this Court, as the Court in which
 7 the first-filed petition is pending, may determine, in the interest of justice or for the convenience
 8 of the parties, the district in which any of the cases should proceed. In response to the
 9 involuntary petition filed against him, Vadim has already filed a motion to dismiss this case on
10 the basis of improper venue. See Doc. No. 9. Vadim hereby incorporates the arguments
11 concerning the impropriety of the Central District of California as the venue for his bankruptcy
12 case set forth in his motion to dismiss by this reference.
13 Dated: December 31, 2018                LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

14
                                           By:    /s/ David L. Neale
15                                                DAVID L. NEALE
16                                                IRV M. GROSS
                                                  Attorneys for Alleged Involuntary Debtor Vadim
17                                                Perelman

18
19
20
21
22
23
24
25
26
27
28



                                                      2
Case 2:18-bk-23024-BR   Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33   Desc
                         Main Document    Page 3 of 15




                          EXHIBIT “A”
          Case 2:18-bk-23024-BR                          Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                                            Desc
                                                          Main Document    Page 4 of 15
              18-14195             Doc 1       Filed 12/28/18              Entered 12/28/18 19:51:20                 Main Document                  Pg
                                                                                                                                                      $0
                                                                               1 of 10
)LOO LQ WKLV LQIRUPDWLRQ WR LGHQWLI\ \RXU FDVH

8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH

6287+(51 ',675,&7 2) 1(: <25.

&DVH QXPEHU (if known)                                                         &KDSWHU \RX DUH ILOLQJ XQGHU
                                                                                &KDSWHU 
                                                                                &KDSWHU 
                                                                                &KDSWHU 
                                                                                &KDSWHU                                     &KHFN LI WKLV DQ
                                                                                                                                   DPHQGHG ILOLQJ




2IILFLDO )RUP 
9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                                                                                      
7KH EDQNUXSWF\ IRUPV XVH \RX DQG 'HEWRU  WR UHIHU WR D GHEWRU ILOLQJ DORQH $ PDUULHG FRXSOH PD\ ILOH D EDQNUXSWF\ FDVH WRJHWKHU²FDOOHG D joint
casH²DQG LQ MRLQW FDVHV WKHVH IRUPV XVH \RX WR DVN IRU LQIRUPDWLRQ IURP ERWK GHEWRUV )RU H[DPSOH LI D IRUP DVNV ³'R \RX RZQ D FDU´ WKH DQVZHU
ZRXOG EH \HV LI HLWKHU GHEWRU RZQV D FDU :KHQ LQIRUPDWLRQ LV QHHGHG DERXW WKH VSRXVHV VHSDUDWHO\ WKH IRUP XVHV Debtor 1 DQG Debtor 2 WR GLVWLQJXLVK
EHWZHHQ WKHP ,Q MRLQW FDVHV RQH RI WKH VSRXVHV PXVW UHSRUW LQIRUPDWLRQ DV Debtor 1 DQG WKH RWKHU DV Debtor 2 7KH VDPH SHUVRQ PXVW EH Debtor 1 LQ
DOO RI WKH IRUPV

%H DV FRPSOHWH DQG DFFXUDWH DV SRVVLEOH ,I WZR PDUULHG SHRSOH DUH ILOLQJ WRJHWKHU ERWK DUH HTXDOO\ UHVSRQVLEOH IRU VXSSO\LQJ FRUUHFW LQIRUPDWLRQ ,I
PRUH VSDFH LV QHHGHG DWWDFK D VHSDUDWH VKHHW WR WKLV IRUP 2Q WKH WRS RI DQ\ DGGLWLRQDO SDJHV ZULWH \RXU QDPH DQG FDVH QXPEHU LI NQRZQ $QVZHU
HYHU\ TXHVWLRQ


3DUW    ,GHQWLI\ <RXUVHOI

                                    $ERXW 'HEWRU                                                  $ERXW 'HEWRU  6SRXVH 2QO\ LQ D -RLQW &DVH

   <RXU IXOO QDPH

     :ULWH WKH QDPH WKDW LV RQ      9DGLP
     \RXU JRYHUQPHQWLVVXHG         )LUVW QDPH                                                      )LUVW QDPH
     SLFWXUH LGHQWLILFDWLRQ IRU
     H[DPSOH \RXU GULYHU
V
     OLFHQVH RU SDVVSRUW          0LGGOH QDPH                                                     0LGGOH QDPH
     %ULQJ \RXU SLFWXUH
                                    3HUHOPDQ
     LGHQWLILFDWLRQ WR \RXU
                                    /DVW QDPH DQG 6XIIL[ 6U -U ,, ,,,                        /DVW QDPH DQG 6XIIL[ 6U -U ,, ,,,
     PHHWLQJ ZLWK WKH WUXVWHH




   $OO RWKHU QDPHV \RX KDYH
     XVHG LQ WKH ODVW  \HDUV
     ,QFOXGH \RXU PDUULHG RU
     PDLGHQ QDPHV



   2QO\ WKH ODVW  GLJLWV RI
     \RXU 6RFLDO 6HFXULW\
     QXPEHU RU IHGHUDO              [[[[[
     ,QGLYLGXDO 7D[SD\HU
     ,GHQWLILFDWLRQ QXPEHU
     ,7,1




2IILFLDO )RUP                                 9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                                   SDJH 
           Case 2:18-bk-23024-BR                       Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                                            Desc
                                                        Main Document    Page 5 of 15
              18-14195           Doc 1       Filed 12/28/18             Entered 12/28/18 19:51:20                 Main Document                   Pg
                                                                                                                                                    30
                                                                            2 of 10
'HEWRU    9DGLP 3HUHOPDQ                                                                              &DVH QXPEHU (if known)




                                  $ERXW 'HEWRU                                                $ERXW 'HEWRU  6SRXVH 2QO\ LQ D -RLQW &DVH

   $Q\ EXVLQHVV QDPHV DQG
     (PSOR\HU ,GHQWLILFDWLRQ
     1XPEHUV (,1 \RX KDYH        , KDYH QRW XVHG DQ\ EXVLQHVV QDPH RU (,1V                   , KDYH QRW XVHG DQ\ EXVLQHVV QDPH RU (,1V
     XVHG LQ WKH ODVW  \HDUV

     ,QFOXGH WUDGH QDPHV DQG      %XVLQHVV QDPHV                                              %XVLQHVV QDPHV
     doing business as QDPHV

                                  (,1V                                                          (,1V




   :KHUH \RX OLYH                                                                             ,I 'HEWRU  OLYHV DW D GLIIHUHQW DGGUHVV

                                   ( VW 6WUHHW 
                                  $SW $
                                  1HZ <RUN 1< 
                                  1XPEHU 6WUHHW &LW\ 6WDWH     =,3 &RGH                      1XPEHU 6WUHHW &LW\ 6WDWH      =,3 &RGH

                                  1HZ <RUN
                                  &RXQW\                                                        &RXQW\

                                  ,I \RXU PDLOLQJ DGGUHVV LV GLIIHUHQW IURP WKH RQH             ,I 'HEWRU 
V PDLOLQJ DGGUHVV LV GLIIHUHQW IURP \RXUV ILOO LW
                                  DERYH ILOO LW LQ KHUH 1RWH WKDW WKH FRXUW ZLOO VHQG DQ\     LQ KHUH 1RWH WKDW WKH FRXUW ZLOO VHQG DQ\ QRWLFHV WR WKLV
                                  QRWLFHV WR \RX DW WKLV PDLOLQJ DGGUHVV                       PDLOLQJ DGGUHVV



                                  1XPEHU 32 %R[ 6WUHHW &LW\ 6WDWH      =,3 &RGH           1XPEHU 32 %R[ 6WUHHW &LW\ 6WDWH       =,3 &RGH




   :K\ \RX DUH FKRRVLQJ         Check one:                                                    Check one:
     this district WR ILOH IRU
     EDQNUXSWF\                         2YHU WKH ODVW  GD\V EHIRUH ILOLQJ WKLV SHWLWLRQ           2YHU WKH ODVW  GD\V EHIRUH ILOLQJ WKLV SHWLWLRQ ,
                                         , KDYH OLYHG LQ WKLV GLVWULFW ORQJHU WKDQ LQ DQ\               KDYH OLYHG LQ WKLV GLVWULFW ORQJHU WKDQ LQ DQ\ RWKHU
                                         RWKHU GLVWULFW                                                GLVWULFW

                                        , KDYH DQRWKHU UHDVRQ                                        , KDYH DQRWKHU UHDVRQ
                                         ([SODLQ 6HH  86&                                 ([SODLQ 6HH  86&  

                                  6HH  EHORZ




* Debtor does not maintain a permanent address in the United States. When present in the United States, the Debtor uses this
address as his residence. The Debtor believes venue in this District is proper since the majority of his assets are located here, and
his contacts with this District are greater than his contacts with any other District in the United States.




2IILFLDO )RUP                               9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                                   SDJH 
           Case 2:18-bk-23024-BR                        Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                                           Desc
                                                         Main Document    Page 6 of 15
              18-14195          Doc 1       Filed 12/28/18             Entered 12/28/18 19:51:20                    Main Document                 Pg
                                                                                                                                                    $0
                                                                           3 of 10
'HEWRU     9DGLP 3HUHOPDQ                                                                               &DVH QXPEHU (if known)



3DUW     7HOO WKH &RXUW $ERXW <RXU %DQNUXSWF\ &DVH

   7KH FKDSWHU RI WKH      Check one. )RU D EULHI GHVFULSWLRQ RI HDFK VHH Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     %DQNUXSWF\ &RGH \RX DUH (Form 2010)) $OVR JR WR WKH WRS RI SDJH  DQG FKHFN WKH DSSURSULDWH ER[
     FKRRVLQJ WR ILOH XQGHU
                              &KDSWHU 
                                    &KDSWHU 
                                  &KDSWHU 
                                  &KDSWHU 


   +RZ \RX ZLOO SD\ WKH IHH          , ZLOO SD\ WKH HQWLUH IHH ZKHQ , ILOH P\ SHWLWLRQ 3OHDVH FKHFN ZLWK WKH FOHUN¶V RIILFH LQ \RXU ORFDO FRXUW IRU PRUH GHWDLOV
                                        DERXW KRZ \RX PD\ SD\ 7\SLFDOO\ LI \RX DUH SD\LQJ WKH IHH \RXUVHOI \RX PD\ SD\ ZLWK FDVK FDVKLHU¶V FKHFN RU PRQH\
                                        RUGHU ,I \RXU DWWRUQH\ LV VXEPLWWLQJ \RXU SD\PHQW RQ \RXU EHKDOI \RXU DWWRUQH\ PD\ SD\ ZLWK D FUHGLW FDUG RU FKHFN ZLWK
                                        D SUHSULQWHG DGGUHVV
                                       , QHHG WR SD\ WKH IHH LQ LQVWDOOPHQWV ,I \RX FKRRVH WKLV RSWLRQ VLJQ DQG DWWDFK WKH Application for Individuals to Pay
                                        The Filing Fee in Installments 2IILFLDO )RUP $
                                       , UHTXHVW WKDW P\ IHH EH ZDLYHG <RX PD\ UHTXHVW WKLV RSWLRQ RQO\ LI \RX DUH ILOLQJ IRU &KDSWHU  %\ ODZ D MXGJH PD\
                                        EXW LV QRW UHTXLUHG WR ZDLYH \RXU IHH DQG PD\ GR VR RQO\ LI \RXU LQFRPH LV OHVV WKDQ  RI WKH RIILFLDO SRYHUW\ OLQH WKDW
                                        DSSOLHV WR \RXU IDPLO\ VL]H DQG \RX DUH XQDEOH WR SD\ WKH IHH LQ LQVWDOOPHQWV ,I \RX FKRRVH WKLV RSWLRQ \RX PXVW ILOO RXW
                                        WKH Application to Have the Chapter 7 Filing Fee Waived 2IILFLDO )RUP % DQG ILOH LW ZLWK \RXU SHWLWLRQ



   +DYH \RX ILOHG IRU
     EDQNUXSWF\ ZLWKLQ WKH
                                  1R
     ODVW  \HDUV"                <HV
                                             'LVWULFW                                  :KHQ                            &DVH QXPEHU
                                             'LVWULFW                                  :KHQ                            &DVH QXPEHU
                                             'LVWULFW                                  :KHQ                            &DVH QXPEHU



 $UH DQ\ EDQNUXSWF\            1R
    FDVHV SHQGLQJ RU EHLQJ
    ILOHG E\ D VSRXVH ZKR LV      <HV
    QRW ILOLQJ WKLV FDVH ZLWK
    \RX RU E\ D EXVLQHVV
    SDUWQHU RU E\ DQ
    DIILOLDWH"
                                             'HEWRU      $OOHJHG ,QYROXQWDU\ 'HEWRU 9DGLP 3HUHOPDQ                    5HODWLRQVKLS WR \RX

                                                         &HQWUDO 'LVWULFW RI                                                                     EN
                                             'LVWULFW    &DOLIRUQLD                    :KHQ                           &DVH QXPEHU LI NQRZQ      %5
                                             'HEWRU                                                                   5HODWLRQVKLS WR \RX
                                             'LVWULFW                                  :KHQ                           &DVH QXPEHU LI NQRZQ



 'R \RX UHQW \RXU              1R        *R WR OLQH 
    UHVLGHQFH"
                                  <HV       +DV \RXU ODQGORUG REWDLQHG DQ HYLFWLRQ MXGJPHQW DJDLQVW \RX"

                                                       1R *R WR OLQH 

                                                       <HV )LOO RXW Initial Statement About an Eviction Judgment Against You )RUP $ DQG ILOH LW ZLWK WKLV
                                                        EDQNUXSWF\ SHWLWLRQ




2IILFLDO )RUP                             9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                                     SDJH 
           Case 2:18-bk-23024-BR                      Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                                           Desc
                                                       Main Document    Page 7 of 15
              18-14195             Doc 1      Filed 12/28/18           Entered 12/28/18 19:51:20                      Main Document              Pg
                                                                                                                                                  12/28/18 12:15PM
                                                                           4 of 10
Debtor 1    Vadim Perelman                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.       Go to Part 4.
    business?
                                     Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                  Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under            If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the               deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are         operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business            in 11 U.S.C. 1116(1)(B).
    debtor?
                                     No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).              No.       Code.

                                     Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat         Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
           Case 2:18-bk-23024-BR                        Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                                          Desc
                                                         Main Document    Page 8 of 15
              18-14195             Doc 1      Filed 12/28/18             Entered 12/28/18 19:51:20                Main Document                  Pg
                                                                                                                                                   $0
                                                                             5 of 10
'HEWRU     9DGLP 3HUHOPDQ                                                                             &DVH QXPEHU (if known)

3DUW     ([SODLQ <RXU (IIRUWV WR 5HFHLYH D %ULHILQJ $ERXW &UHGLW &RXQVHOLQJ
                                     $ERXW 'HEWRU                                                $ERXW 'HEWRU  6SRXVH 2QO\ LQ D -RLQW &DVH
 7HOO WKH FRXUW ZKHWKHU           You must check one:                                           You must check one:
    \RX KDYH UHFHLYHG D               , UHFHLYHG D EULHILQJ IURP DQ DSSURYHG FUHGLW                , UHFHLYHG D EULHILQJ IURP DQ DSSURYHG FUHGLW
    EULHILQJ DERXW FUHGLW                FRXQVHOLQJ DJHQF\ ZLWKLQ WKH  GD\V EHIRUH ,                FRXQVHOLQJ DJHQF\ ZLWKLQ WKH  GD\V EHIRUH , ILOHG
    FRXQVHOLQJ                          ILOHG WKLV EDQNUXSWF\ SHWLWLRQ DQG , UHFHLYHG D              WKLV EDQNUXSWF\ SHWLWLRQ DQG , UHFHLYHG D FHUWLILFDWH RI
                                         FHUWLILFDWH RI FRPSOHWLRQ                                    FRPSOHWLRQ
     7KH ODZ UHTXLUHV WKDW \RX
     UHFHLYH D EULHILQJ DERXW            $WWDFK D FRS\ RI WKH FHUWLILFDWH DQG WKH SD\PHQW              $WWDFK D FRS\ RI WKH FHUWLILFDWH DQG WKH SD\PHQW SODQ LI
     FUHGLW FRXQVHOLQJ EHIRUH            SODQ LI DQ\ WKDW \RX GHYHORSHG ZLWK WKH DJHQF\             DQ\ WKDW \RX GHYHORSHG ZLWK WKH DJHQF\
     \RX ILOH IRU EDQNUXSWF\
     <RX PXVW WUXWKIXOO\ FKHFN        , UHFHLYHG D EULHILQJ IURP DQ DSSURYHG FUHGLW                , UHFHLYHG D EULHILQJ IURP DQ DSSURYHG FUHGLW
     RQH RI WKH IROORZLQJ                FRXQVHOLQJ DJHQF\ ZLWKLQ WKH  GD\V EHIRUH ,                FRXQVHOLQJ DJHQF\ ZLWKLQ WKH  GD\V EHIRUH , ILOHG
     FKRLFHV ,I \RX FDQQRW GR           ILOHG WKLV EDQNUXSWF\ SHWLWLRQ EXW , GR QRW KDYH             WKLV EDQNUXSWF\ SHWLWLRQ EXW , GR QRW KDYH D FHUWLILFDWH
     VR \RX DUH QRW HOLJLEOH WR         D FHUWLILFDWH RI FRPSOHWLRQ                                  RI FRPSOHWLRQ
     ILOH
                                         :LWKLQ  GD\V DIWHU \RX ILOH WKLV EDQNUXSWF\                 :LWKLQ  GD\V DIWHU \RX ILOH WKLV EDQNUXSWF\ SHWLWLRQ \RX
     ,I \RX ILOH DQ\ZD\ WKH FRXUW       SHWLWLRQ \RX 0867 ILOH D FRS\ RI WKH FHUWLILFDWH DQG         0867 ILOH D FRS\ RI WKH FHUWLILFDWH DQG SD\PHQW SODQ LI
     FDQ GLVPLVV \RXU FDVH \RX          SD\PHQW SODQ LI DQ\                                         DQ\
     ZLOO ORVH ZKDWHYHU ILOLQJ IHH
     \RX SDLG DQG \RXU               , FHUWLI\ WKDW , DVNHG IRU FUHGLW FRXQVHOLQJ                 , FHUWLI\ WKDW , DVNHG IRU FUHGLW FRXQVHOLQJ VHUYLFHV
     FUHGLWRUV FDQ EHJLQ                 VHUYLFHV IURP DQ DSSURYHG DJHQF\ EXW ZDV                     IURP DQ DSSURYHG DJHQF\ EXW ZDV XQDEOH WR REWDLQ
     FROOHFWLRQ DFWLYLWLHV DJDLQ        XQDEOH WR REWDLQ WKRVH VHUYLFHV GXULQJ WKH                   WKRVH VHUYLFHV GXULQJ WKH  GD\V DIWHU , PDGH P\
                                         GD\V DIWHU , PDGH P\ UHTXHVW DQG H[LJHQW                     UHTXHVW DQG H[LJHQW FLUFXPVWDQFHV PHULW D GD\
                                         FLUFXPVWDQFHV PHULW D GD\ WHPSRUDU\ ZDLYHU                 WHPSRUDU\ ZDLYHU RI WKH UHTXLUHPHQW
                                         RI WKH UHTXLUHPHQW
                                                                                                       7R DVN IRU D GD\ WHPSRUDU\ ZDLYHU RI WKH UHTXLUHPHQW
                                         7R DVN IRU D GD\ WHPSRUDU\ ZDLYHU RI WKH                   DWWDFK D VHSDUDWH VKHHW H[SODLQLQJ ZKDW HIIRUWV \RX PDGH
                                         UHTXLUHPHQW DWWDFK D VHSDUDWH VKHHW H[SODLQLQJ               WR REWDLQ WKH EULHILQJ ZK\ \RX ZHUH XQDEOH WR REWDLQ LW
                                         ZKDW HIIRUWV \RX PDGH WR REWDLQ WKH EULHILQJ ZK\             EHIRUH \RX ILOHG IRU EDQNUXSWF\ DQG ZKDW H[LJHQW
                                         \RX ZHUH XQDEOH WR REWDLQ LW EHIRUH \RX ILOHG IRU             FLUFXPVWDQFHV UHTXLUHG \RX WR ILOH WKLV FDVH
                                         EDQNUXSWF\ DQG ZKDW H[LJHQW FLUFXPVWDQFHV
                                         UHTXLUHG \RX WR ILOH WKLV FDVH                               <RXU FDVH PD\ EH GLVPLVVHG LI WKH FRXUW LV GLVVDWLVILHG
                                                                                                       ZLWK \RXU UHDVRQV IRU QRW UHFHLYLQJ D EULHILQJ EHIRUH \RX
                                         <RXU FDVH PD\ EH GLVPLVVHG LI WKH FRXUW LV                    ILOHG IRU EDQNUXSWF\
                                         GLVVDWLVILHG ZLWK \RXU UHDVRQV IRU QRW UHFHLYLQJ D
                                         EULHILQJ EHIRUH \RX ILOHG IRU EDQNUXSWF\                     ,I WKH FRXUW LV VDWLVILHG ZLWK \RXU UHDVRQV \RX PXVW VWLOO
                                         ,I WKH FRXUW LV VDWLVILHG ZLWK \RXU UHDVRQV \RX PXVW         UHFHLYH D EULHILQJ ZLWKLQ  GD\V DIWHU \RX ILOH <RX PXVW
                                         VWLOO UHFHLYH D EULHILQJ ZLWKLQ  GD\V DIWHU \RX ILOH       ILOH D FHUWLILFDWH IURP WKH DSSURYHG DJHQF\ DORQJ ZLWK D
                                         <RX PXVW ILOH D FHUWLILFDWH IURP WKH DSSURYHG                 FRS\ RI WKH SD\PHQW SODQ \RX GHYHORSHG LI DQ\ ,I \RX GR
                                         DJHQF\ DORQJ ZLWK D FRS\ RI WKH SD\PHQW SODQ \RX             QRW GR VR \RXU FDVH PD\ EH GLVPLVVHG
                                         GHYHORSHG LI DQ\ ,I \RX GR QRW GR VR \RXU FDVH
                                                                                                       $Q\ H[WHQVLRQ RI WKH GD\ GHDGOLQH LV JUDQWHG RQO\ IRU
                                         PD\ EH GLVPLVVHG
                                                                                                       FDXVH DQG LV OLPLWHG WR D PD[LPXP RI  GD\V
                                         $Q\ H[WHQVLRQ RI WKH GD\ GHDGOLQH LV JUDQWHG
                                         RQO\ IRU FDXVH DQG LV OLPLWHG WR D PD[LPXP RI 
                                         GD\V
                                        , DP QRW UHTXLUHG WR UHFHLYH D EULHILQJ DERXW              , DP QRW UHTXLUHG WR UHFHLYH D EULHILQJ DERXW FUHGLW
                                         FUHGLW FRXQVHOLQJ EHFDXVH RI                                 FRXQVHOLQJ EHFDXVH RI

                                              ,QFDSDFLW\                                              ,QFDSDFLW\
                                               , KDYH D PHQWDO LOOQHVV RU D PHQWDO GHILFLHQF\               , KDYH D PHQWDO LOOQHVV RU D PHQWDO GHILFLHQF\ WKDW
                                               WKDW PDNHV PH LQFDSDEOH RI UHDOL]LQJ RU                      PDNHV PH LQFDSDEOH RI UHDOL]LQJ RU PDNLQJ UDWLRQDO
                                               PDNLQJ UDWLRQDO GHFLVLRQV DERXW ILQDQFHV                    GHFLVLRQV DERXW ILQDQFHV

                                              'LVDELOLW\                                              'LVDELOLW\
                                               0\ SK\VLFDO GLVDELOLW\ FDXVHV PH WR EH                       0\ SK\VLFDO GLVDELOLW\ FDXVHV PH WR EH XQDEOH WR
                                               XQDEOH WR SDUWLFLSDWH LQ D EULHILQJ LQ SHUVRQ               SDUWLFLSDWH LQ D EULHILQJ LQ SHUVRQ E\ SKRQH RU
                                               E\ SKRQH RU WKURXJK WKH LQWHUQHW HYHQ DIWHU ,              WKURXJK WKH LQWHUQHW HYHQ DIWHU , UHDVRQDEO\ WULHG WR
                                               UHDVRQDEO\ WULHG WR GR VR                                   GR VR

                                              $FWLYH GXW\                                             $FWLYH GXW\
                                               , DP FXUUHQWO\ RQ DFWLYH PLOLWDU\ GXW\ LQ D                  , DP FXUUHQWO\ RQ DFWLYH PLOLWDU\ GXW\ LQ D PLOLWDU\
                                               PLOLWDU\ FRPEDW ]RQH                                        FRPEDW ]RQH
                                         ,I \RX EHOLHYH \RX DUH QRW UHTXLUHG WR UHFHLYH D              ,I \RX EHOLHYH \RX DUH QRW UHTXLUHG WR UHFHLYH D EULHILQJ
                                         EULHILQJ DERXW FUHGLW FRXQVHOLQJ \RX PXVW ILOH D             DERXW FUHGLW FRXQVHOLQJ \RX PXVW ILOH D PRWLRQ IRU ZDLYHU
                                         PRWLRQ IRU ZDLYHU FUHGLW FRXQVHOLQJ ZLWK WKH FRXUW           RI FUHGLW FRXQVHOLQJ ZLWK WKH FRXUW




2IILFLDO )RUP                                9ROXQWDU\ 3HWLWLRQ IRU ,QGLYLGXDOV )LOLQJ IRU %DQNUXSWF\                                                 SDJH 
          Case 2:18-bk-23024-BR                      Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                                          Desc
                                                      Main Document    Page 9 of 15
             18-14195          Doc 1        Filed 12/28/18           Entered 12/28/18 19:51:20                   Main Document                 Pg
                                                                                                                                                01213203ÿ0056789

ÿ0 ÿ                                                  6 of 10
                                                                                                 ÿ ÿ!"#ÿ%&'(&)
*ÿ+, -./ÿ01.ÿ23.*4.ÿ54ÿ674*8ÿ374..
9+:;1*ÿ<ÿ45ÿ=*.ÿ4 0AB -ÿ>43ÿ=*.ÿ7>ÿC4.3ÿ=*.@ÿD'&EFGHIÿJHKLEÿÿMNOMÿOÿ00ÿPBQBBÿRÿ0S0T3UÿÿVOWMÿXÿ
     >43ÿ1?@                       OMOYOMZÿ[OOZXÿNÿÿ[Z\ÿN OZX\ÿÿ]]ZMÿ[[B^
                                     _ÿ`BÿaÿÿZOÿ0AB
                                     bÿcBÿaÿÿZOÿ0dB
                            0AB -ÿ>43ÿ=*.ÿ7>ÿ=3...ÿ=*.@ÿeFE"&HEEÿJHKLEÿÿMÿ]ÿXÿOWMÿÿO
                                       XÿNÿÿOÿÿOY ÿÿ]f]ÿ]ÿ[OÿNÿ]ÿOÿÿOY B
                                     bÿ`BÿaÿÿZOÿ0AWB
                                     _ÿcBÿaÿÿZOÿ0dB
                            0AWB Qÿ]ÿX[ÿNÿMÿXÿgÿ]ÿÿÿW ÿMÿÿOÿM

9h:-ÿ>43ÿ58ÿ3 _ÿ`B jÿ ÿÿNOZOfÿMÿ][ÿdBÿaÿÿZOÿ03B
   i17*ÿh@
   k4ÿ>43ÿ.**ÿ*1* bÿcB jÿ ÿNOZOfÿMÿ][ÿdBÿ
ÿXÿOÿ]ÿNÿXÿm [ÿ[[XÿOÿmWZMMÿMÿM OOOYÿm[
   5*ÿ>ÿl7*                   ÿ[OMÿ]ÿNMÿgOZZÿÿYOZZÿÿMOOÿÿWMÿWMOn
   747*>ÿ.ÿlC3ÿ
   .**?ÿl7..
   ÿ7ÿ*1*ÿ53.ÿ/           bÿ`
   =ÿ?=ÿ54                   bÿc
   .*=3*4ÿ*4ÿ3.C3
   C*4.@
9o:p4/ÿ>ÿi*4.ÿ4 _ÿ0qrs                                             bÿ0\SSSq7\SSS                                        bÿ17\SS0q7S\SSS
   >43ÿ.**ÿ*1*ÿ>43 bÿ7Sqss
   4/@                                                                     b  ÿ7 S S  0  q0 S \ S S S                           bÿ7S\SS0q0SS\SSS
                             bÿ0SSq0ss                                      bÿ0S\SS0q17\SSS                                      bÿ9ÿ]0SS\SSS
                             bÿ1SSqsss
   .**ÿ>43ÿ..*.ÿ*4 b
9t:p4/ÿ3C1ÿ4ÿ>43
                             b
                              ÿuSÿqÿu7S\SSS
                              ÿu7S \SS0ÿqÿ
                                         u0S S\S SS
                                                                            _bÿÿuu00S\S\SSSSS\S\SSS00ÿqÿÿquÿu07SSÿÿÿOZZOOZZO bÿu7SS\SSS\SS0ÿqÿu0ÿOZZO
                                                                                                                                 bÿu0\SSS\SSS\SS0ÿqÿu0SÿOZZO
   =ÿ/4*1@                 bÿu0SS\SS0ÿqÿu7SS\SSS                                                                               bÿu0S\SSS\SSS\SS0ÿqÿu7SÿOZZO
                             bÿu7SS\SS0ÿqÿu0ÿ OZZO                         b ÿu7S\SSS\SS0ÿqÿu0SSÿ OZZO
                                                                                                                                 bÿ9ÿ]ÿu7SÿOZZO
                                                                             bÿu0SS\SSS\SS0ÿqÿu7SSÿ OZZO
   .**ÿ>43ÿ=*. b                                               bÿu0\SSS\SS0ÿqÿu0Sÿ OZZO                          bÿu7SS\SSS\SS0ÿqÿu0ÿOZZO
vw:p4/ÿ3C1ÿ4ÿ>43            ÿuSÿqÿu7S\SSS
   *4ÿ=@                    bÿu
                               ÿ7 S \
                                    SS0 ÿ
                                        qÿu0SS \SS
                             bÿu0SS\SS0ÿqÿu7SS\SSS
                                                  S                          _
                                                                             b
                                                                               ÿ u 0 S \ S S S \ S S 0 ÿ q
                                                                               ÿu7S\SSS\SS0ÿqÿu0SSÿ OZZO
                                                                                                           ÿ u 7 Sÿÿ    O ZZ O bÿÿu0\SSS\SSS\SS0ÿqÿu0SÿOZZO
                                                                                                                                 bÿÿu0S\SSS\SSS\SS0ÿqÿu7SÿOZZO
                             bÿu7SS\SS0ÿqÿu0ÿ OZZO                         bÿu0SS\SSS\SS0ÿqÿu7SSÿ OZZO                       bÿÿ9ÿ]ÿu7SÿOZZO
*ÿh, x8ÿy4/
z4ÿ>43                           jÿ]Yÿm OMÿ]Oÿ[OO\ÿMÿjÿMWZÿMÿ[ZXÿNÿ[{Xÿ]ÿ]ÿON Oÿ[YOMMÿOÿÿMÿWWB
                                  jNÿjÿ]YÿW]ÿÿNOZÿMÿ][ÿd\ÿjÿ ÿgÿ]ÿjÿ Xÿ[WM\ÿONÿZOfOZ\ÿMÿ][ÿd\ÿ00\01\ÿÿ06ÿNÿOZÿ00\
                                  POMÿQÿMBÿjÿMMÿ]ÿZONÿYOZZÿMÿW]ÿW][\ÿMÿjÿW]ÿÿ[WMÿMÿ][ÿdB
                                  jNÿÿXÿ[ÿ ÿMÿjÿMOMÿÿ[Xÿÿfÿÿ[Xÿ ÿg]ÿOÿÿÿXÿÿ]Z[ÿ ÿNOZZÿÿ]O
                                  MW \ÿjÿ]YÿOMÿMÿMÿ]ÿOWÿ|OMÿXÿ00ÿPBQBBÿRÿ6r1TUB
                                  jÿ|ÿZONÿOÿWWMWÿgO]ÿ]ÿW][ÿNÿOZÿ00\ÿPOMÿQÿM\ÿ[WONOMÿOÿ]Oÿ[OOB
                                  jÿMMÿ }OfÿÿNZÿ \ÿWWZOfÿ[[X\ÿÿOOfÿ Xÿÿ[[XÿXÿNMÿOÿWWOÿgO]ÿ
                                  }[WXÿWÿWÿZÿOÿNOÿ[ÿÿu17S\SSS\ÿÿO[O ÿNÿ[ÿÿ1SÿX\ÿÿ]Bÿ03ÿPBQBBÿRRÿ071\ÿ06r0\ÿ070s\
                                  Mÿ67d0B
                                  ÿ                                                    QOfÿNÿ
ÿ1
                                  QOfÿNÿ
ÿ0
                                  ~mWMÿ kC=ÿvoÿvw9o                                     ~mWMÿ
                                                    99ÿ2ÿ

ÿ2ÿcccc                                                 99ÿ2ÿ

ÿ2ÿcccc


ÿ
ÿNNO
    WOZÿ ÿ0S0                            43*>ÿ**4ÿ54ÿ?3.ÿz8ÿ54ÿy<37*C>                                                  [fÿA
Case 2:18-bk-23024-BR     Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33         Desc
                          Main Document    Page 10 of 15
  18-14195   Doc 1   Filed 12/28/18   Entered 12/28/18 19:51:20   Main Document   Pg
                                          7 of 10
    Case 2:18-bk-23024-BR    Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33        Desc
                             Main Document    Page 11 of 15




    18-14195   Doc 1   Filed 12/28/18   Entered 12/28/18 19:51:20   Main Document     Pg
                                            8 of 10

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                          110 OCEAN BOULEVARD LP
                          201 WILSHIRE BLVD
                          SECOND FL
                          SANTA MONICA, CA 90401


                          AMERICAN EXPRESS
                          P.O. BOX 981535
                          EL PASO, TX 79998-1535


                          SOFIYA MACHULSKAYA
                          1 HYDE PARK GARDENS
                          FLAT 3
                          LONDON W22LT, UK


                          WEIL GOTSHAL MANGES LLP
                          767 FIFTH AVENUE
                          NEW YORK, NY 10153
              Case 2:18-bk-23024-BR                     Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33 Desc
                                                        Main Document     Page 12 of 15
              18-14195               Doc 1       Filed 12/28/18 Entered 12/28/18 19:51:20 Main Document   Pg
                                                                                                           12/28/18 3:35PM
                                                                    9 of 10

 Fill in this information to identify your case:

 Debtor 1                     Vadim Perelman
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                   amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                 Unsecured claim
 1                                                                   What is the nature of the claim?              Credit card                   $ $31,000.00
              American Express
              P.O. Box 981535                                        As of the date you file, the claim is: Check all that apply
              El Paso, TX 79998-1535                                        Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
              Contact                                                        Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?                                            $ $16,012,500.00
              Sofiya Machulskaya
              1 Hyde Park Gardens                                    As of the date you file, the claim is: Check all that apply
              Flat 3                                                        Contingent
              London W22LT, UK                                              Unliquidated
                                                                            Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
              Contact                                                        Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 2:18-bk-23024-BR                      Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33 Desc
                                                       Main Document     Page 13 of 15
           18-14195              Doc 1          Filed 12/28/18 Entered 12/28/18 19:51:20 Main Document   Pg
                                                                                                          01213203ÿ0056078
                                                                  10 of 10

 9
ÿ0 ÿ                                                                             
ÿ
ÿ!"ÿ$%&'%(

 )                                                               *+,ÿ-ÿ,+ÿ,.ÿ/0ÿ,+ÿ12           34ÿ0-ÿ/5                      6 78)9:8;<=>>
           *ÿ?/,-+ÿ@4-ÿ33                               D-ÿ/0ÿ,+ÿ,ÿJ/.ÿ0:ÿ,+ÿ1ÿ-KÿL
MNÿOOÿLÿPPOQ
           ABAÿC0,+ÿDE.
           F5ÿG/H:ÿFGÿ8I8<)                                    RU        ST

                                                                         VOSWSX
X
                                                                  U 9S      P
X
                                                                  U Y
ÿZÿL
ÿ[
ÿPPOQ
                                                                  \/-ÿ,+ÿ1,/ÿ+Eÿÿÿ/ÿJ/.ÿ]/],J2
                                                                  R Y
           M                                                U ^
_ÿ`cOOÿM
OÿSZÿa
M
XÿXÿ
M
Xb 6
                                                                                           ÿ
MSQ5                      dÿ6
           MÿPL
                                                         V
M
XÿMOS                             6
 eÿ15 f4ÿg/5
 hÿ],Jÿ/0ÿ]i.J:ÿjÿ1ÿ,+,ÿ,+ÿ0/,/ÿ]/Eÿÿ,+-ÿ0/ÿ-ÿ,.ÿÿ1/1,=
 k                                                                     k
      ÿ                                                       lST
ÿZÿ9
ÿ1
      lST
ÿZÿ9
ÿ0
       9
 \1mÿ>9:ÿ>I89                                                                9





nÿ0opÿaqZZSMSOÿrÿ0opb                          C/ÿjE.ÿs+],ÿ88ÿs--Kÿ3-,ÿ/0ÿs,/-ÿ*+/ÿtEÿ,+ÿ>Iÿ34-,ÿh-1.ÿs-                       4ÿ>
lZu
ÿPQSTLÿaMbÿ0vvwd1o03ÿn
ÿ
xÿyyÿdÿuuu_
M
_Mÿÿ                                                                                    n
ÿ
ÿnNPMQ
        Case 2:18-bk-23024-BR                      Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                                     Desc
                                                   Main Document    Page 14 of 15



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 10250
Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled Notice Pursuant To Rule 1014(B) of The Federal Rules
of Bankruptcy Procedure Regarding Commencement of Voluntary Chapter 11 Case In Southern District of
New York will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 31, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On December 31, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 31, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Attorney Service
The Honorable Barry Russell
U.S. Bankruptcy Court
255 E. Temple St., Suite 1660
Los Angeles, CA 90012

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 December 31, 2018              John Berwick                                                    /s/ John Berwick
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:18-bk-23024-BR                      Doc 21 Filed 12/31/18 Entered 12/31/18 11:32:33                                     Desc
                                                   Main Document    Page 15 of 15


2:18-bk-23024-BR Notice will be electronically mailed to:

Irving M Gross on behalf of Attorney Levene, Neale, Bender, Yoo & Brill L.L.P.
img@lnbyb.com, john@lnbyb.com

Jeffrey C Krause on behalf of Petitioning Creditor Sofiya Machulskaya
jkrause@gibsondunn.com, dtrujillo@gibsondunn.com;jstern@gibsondunn.com

David L. Neale on behalf of Attorney Levene, Neale, Bender, Yoo & Brill L.L.P.
dln@lnbyb.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
